DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 01/12/2021 and 01/14/2022 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Pub. No. WO 2017/126188 A1 to Fujikura Ltd (hereinafter “Fujikura”). Fujikura was cited by applicant(s) in an IDS that included an English translation of Fujikura.
In re claim 1, Fujikura discloses an optical connector system, see Figures 1-6, comprising: 
a first optical connector (40) including a first shutter (50a/50b); and 
a second optical connector (10) to be connected to the first optical connector (40), wherein 
the first shutter (50a/50b) opens by inclining toward the second optical connector (10) when the first shutter (50a/50b) comes into contact with the second optical connector (10), as seen in Figures 4-5 of Fujikura.  See the English translation of Fujikura for further details. 

In re claim 2, the first shutter (50a/50b) includes a body part comprising the portion of shutter (50a) opposite convex part (60), a rotation shaft (54), and a contact part (60), the contact part (60) is arranged on an opposite side to the body part comprising the portion of shutter (50a) opposite convex part (60) with respect to the rotation shaft (54), and when the contact part (60) is pressed against the second optical connector (10), the first shutter (50a/50b) rotates about the rotation shaft (54), and the body part comprising the portion of shutter (50a) opposite convex part (60) is inclined toward the second optical connector (10) so that the body part comprising the portion of shutter (50a) opposite convex part (60) is opened.

In re claim 3, the second optical connector (10) includes a second shutter (20a/20b), and when the second shutter (20a/20b) comes into contact with the first optical connector (40) and is pushed open, a first housing of the first optical connector (40) is in a state of being inserted into a second housing of the second optical connector (10) as seen in Figure 4.

In re claim 4, the first optical connector (40) includes a protrusion (60), the second optical 

In re claim 5, the second optical connector (10) includes a second shutter (20a/20b), and when the first optical connector (40) and the second optical connector (10) are brought close to each other, an outer surface of the first shutter (50a/50b) and an outer surface of the second shutter (20a/20b) are brought into contact with each other as seen in Figures 4-5.

In re claim 6, the first shutter (50a/50b) includes a first guide part (58), the second shutter (20a/20b) includes a second guide part (28), and when the first guide part (58) and the second guide part (28) are brought into contact with each other, a relative movement of the first optical connector (40) and the second optical connector (10) is inherently regulated to some extent in a width direction of the optical connector system because the connectors are able to mate properly.

In re claim 9, as seen in Figure 3 of Fujikura, the first optical connector (40) includes a first housing (46), and the first housing (46) includes a step part that houses an end part (54) of the first shutter (50a/50b) in the closed state.

In re claim 10, as seen in Figure 3 of Fujikura, an inclination surface is formed on an end part on an inner side of the first shutter (50a/50b) in the closed state.

In re claim 11, the second optical connector (10) includes a first housing part 16) that houses the 

In re claim 12, Fujikura discloses a shutter-equipped optical connector (40), see Figures 1-6, comprising: 
a ferrule (42); 
a housing (46) that houses the ferrule (42); and 
a shutter (50a/50b) that closes an opening of the housing (46), wherein the shutter (50a/50b) opens by inclining toward an optical connector (10) that is a counterpart of the shutter-equipped optical connector (40).  See the English translation of Fujikura for further details.

Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Pub. No. JP 2004-240162 A1 to Honda Tsushin et al. (hereinafter “Honda”). Honda was cited by applicant(s) in an IDS that included an English translation of Honda.
In re claim 1, Honda discloses an optical connector system, see Figures 2-7, comprising: 
a first optical connector (200) including a first shutter (220); and 
a second optical connector (100) to be connected to the first optical connector (200), wherein 
the first shutter (220) opens by inclining toward the second optical connector (100) when the first shutter (220) comes into contact with the second optical connector (100), as seen in Figures 4-7 of Honda.  See the English translation of Honda for further details. 

In re claim 2, the first shutter (220) includes a body part (224), a rotation shaft (222), and a contact part (228), the contact part (228) is arranged on an opposite side to the body part (224) 

In re claim 3, the second optical connector (100) includes a second shutter (120), and when the second shutter (120) comes into contact with the first optical connector (200) and is pushed open, a first housing (210) of the first optical connector (200) is in a state of being inserted into a second housing (110) of the second optical connector (100) as seen in Figures 4-5.

In re claim 4, the first optical connector (200) includes a protrusion (228), the second optical connector (100) includes a second shutter (120), and when the first optical connector (200) and the second optical connector (100) are brought close to each other, the protrusion (228) pushes the second shutter (120) open, and then the first shutter (220) opens as seen in Figures 4-7.

In re claim 5, the second optical connector (100) includes a second shutter (120), and when the first optical connector (200) and the second optical connector (100) are brought close to each other, an outer surface of the first shutter (220) and an outer surface of the second shutter (120) are brought into contact with each other as seen in Figures 4-5.

In re claim 9, as seen in Figure 7 of Honda, the first optical connector (200) includes a first housing (210), and the first housing (210) includes a step part comprising portion (214) that houses an end part (222) of the first shutter (220) in the closed state.
In re claim 10, as seen in Figure 3 of Honda, an inclination surface is formed on an end part on an inner side of the first shutter (220) in the closed state.

In re claim 11, the second optical connector (100) includes a first housing part (110) that houses the first shutter (220) of the first optical connector (200) as seen in Figure 5.

In re claim 12, Honda discloses a shutter-equipped optical connector (200), see Figures 2-7, comprising: 
a ferrule (350); 
a housing (210) that houses the ferrule (350); and 
a shutter (220) that closes an opening of the housing (210), wherein the shutter (220) opens by inclining toward an optical connector (100) that is a counterpart of the shutter-equipped optical connector (200).  See the English translation of Honda for further details.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 7 and 8, the primary reason for indicating allowable subject matter is the inclusion of in a closed state of the first shutter and the second shutter, the projection and the recess are located along a direction perpendicular to an attaching/detaching direction and the width direction, and in an open state of the first shutter and the second shutter, the projection and . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


or
March 11, 2022